Exhibit 10.1.1

CHESAPEAKE ENERGY CORPORATION

2003 STOCK INCENTIVE PLAN

(as amended through September 24, 2009)



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

2003 STOCK INCENTIVE PLAN

 

ARTICLE I PURPOSE

   1

Section 1.1

  

Purpose

   1

Section 1.2

  

Establishment

   1

Section 1.3

  

Shares Subject to the Plan

   1

Section 1.4

  

Shareholder Approval

   1

ARTICLE II DEFINITIONS

   1

ARTICLE III ADMINISTRATION

   5

Section 3.1

  

Administration of the Plan; the Committee

   5

Section 3.2

  

Committee to Make Rules and Interpret Plan

   5

ARTICLE IV GRANT OF AWARDS

   6

ARTICLE V STOCK OPTIONS

   6

Section 5.1

  

Grant of Options

   6

Section 5.2

  

Conditions of Options

   6

Section 5.3

  

Options Not Qualifying as Incentive Stock Options

   8

Section 5.4

  

Nonassignability

   9

ARTICLE VI RESTRICTED STOCK AWARDS

   9

Section 6.1

  

Grant of Restricted Stock Awards

   9

Section 6.2

  

Conditions of Restricted Stock Awards

   9

ARTICLE VII STOCK ADJUSTMENTS

   10

ARTICLE VIII GENERAL

   11

Section 8.1

  

Amendment or Termination of Plan

   11

Section 8.2

  

Acceleration of Awards on Death, Disability or Other Special Circumstances

   11

Section 8.3

  

Withholding Taxes

   11

Section 8.4

  

Certain Additional Payments by the Company

   11

Section 8.5

  

Regulatory Approval and Listings

   11

Section 8.6

  

Right to Continued Employment

   12

Section 8.7

  

Reliance on Reports

   12

Section 8.8

  

Construction

   12

Section 8.9

  

Governing Law

   12

ARTICLE IX ACCELERATION OF AWARDS UPON CORPORATE EVENT

   12

 



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

2003 STOCK INCENTIVE PLAN

ARTICLE I

PURPOSE

Section 1.1 Purpose. This 2003 Stock Incentive Plan is established by Chesapeake
Energy Corporation (the “Company”) to create incentives which are designed to
motivate Employees and Consultants to put forth maximum effort toward the
success and growth of the Company and to enable the Company to attract and
retain experienced individuals who by their position, ability and diligence are
able to make important contributions to the Company’s success. Toward these
objectives, the Plan provides for the granting of Options and Restricted Stock
Awards to Employees and Consultants on the terms and subject to the conditions
set forth in the Plan. The Plan is designed to align the interests of
participants with those of shareholders through the use of stock-based
incentives.

Section 1.2 Establishment. The Plan is effective as of April 15, 2003 and for a
period of 10 years from such date. The Plan will terminate on April 14, 2013;
however, it will continue in effect until all matters relating to the exercise
of Options, distribution of Awards and administration of the Plan have been
settled.

Section 1.3 Shares Subject to the Plan. Subject to the limitations and
adjustments set forth in this Plan, Awards may be made under this Plan for a
total of 10,000,000 shares of Common Stock.

Section 1.4 Shareholder Approval. The Plan shall be subject to Shareholder
Approval, which must occur within the period ending twelve months after the date
the Plan is adopted by the Board. Pending such Shareholder Approval, Awards
under the Plan may be granted, but Options may not be exercised nor may
Restricted Stock Awards vest prior to receipt of such Shareholder Approval. In
the event such Shareholder Approval is not obtained within such twelve-month
period, all such Awards shall be void.

ARTICLE II

DEFINITIONS

Section 2.1 “Affiliated Entity” means any partnership or limited liability
company in which at least 50% of voting power thereof is owned or controlled,
directly or indirectly, by the Company or one or more of its Subsidiaries or
Affiliated Entities or a combination thereof.

Section 2.2 “Award” means, individually or collectively, any Option or
Restricted Stock Award granted under the Plan to an Eligible Person by the
applicable Committee pursuant to such terms, conditions, restrictions, and/or
limitations, if any, as the applicable Committee may establish by the Award
Agreement or otherwise.

Section 2.3 “Award Agreement” means any written instrument that establishes the
terms, conditions, restrictions, and/or limitations applicable to an Award in
addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.



--------------------------------------------------------------------------------

Section 2.4 “Board” means the Board of Directors of the Company.

Section 2.5 “Change of Control” means, for Participants other than Executive
Officers, the occurrence of any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”). For purposes of this paragraph 2.5 the following acquisitions by a
Person will not constitute a Change of Control: (1) any acquisition directly
from the Company; (2) any acquisition by the Company; (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below;

(ii) the individuals who, as of the date hereof, constitute the board of
directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the board of directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof;

(iii) the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding

 

2



--------------------------------------------------------------------------------

voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv) the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

For Executive Officers, a Change of Control means the occurrence of any of the
foregoing events or a change of control as defined in such Executive Officer’s
employment agreement in force at the time of determination.

Section 2.6 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

Section 2.7 “Committee” has the meaning set forth in Section 3.1.

Section 2.8 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Article VII or Article IX of the Plan.

Section 2.9 “Compensation Committee” means a committee designated by the Board
which will consist of not less than two members of the Board who meet the
definition of “non-employee directors” pursuant to Rule 16b-3, or any successor
rule, promulgated under Section 16 of the Exchange Act unless another committee
is designated by the Board of Directors.

Section 2.10 “Consultant” means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.

Section 2.11 “Date of Grant” means the date on which the grant of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

Section 2.12 “Disability” has the meaning set forth in Section 22(e)(3) of the
Code.

Section 2.13 “Eligible Person” means any Employee or Consultant.

Section 2.14 “Employee” means any employee of the Company, a Subsidiary or an
Affiliated Entity.

Section 2.15 “Employee Compensation Committee” means the Employee Compensation
and Benefits Committee (“ECBC”) designated by the Board which shall consist of
not less than one member of the Board and may include officers of the Company.
In the event the ECBC has both director and officer members, the director(s)
serving on the ECBC shall constitute a separate committee for purposes of
approving and authorizing the issuance of Common Stock pursuant to any Award
recommended by the ECBC.

 

3



--------------------------------------------------------------------------------

Section 2.16 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.17 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act with respect to the Common
Stock.

Section 2.18 “Fair Market Value” means, as of any date, (i) if the principal
market for the Common Stock is a national securities exchange or the Nasdaq
stock market, the closing price of the Common Stock on that date on the
principal exchange on which the Common Stock is then listed or admitted to
trading; or (ii) if sale prices are not available or if the principal market for
the Common Stock is not a national securities exchange and the Common Stock is
not quoted on the Nasdaq stock market, the average of the highest bid and lowest
asked prices for the Common Stock on such day as reported on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Incorporated or a
comparable service. If the day is not a business day, and as a result, clauses
(i) and (ii) are inapplicable, the Fair Market Value of the Common Stock shall
be determined as of the last preceding business day. If clauses (i) and (ii) are
otherwise inapplicable, the Fair Market Value of the Common Stock shall be
determined in good faith by the Committee.

Section 2.19 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

Section 2.20 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.

Section 2.21 “Nonqualified Stock Option” means an Option to purchase shares of
Common Stock which is not an Incentive Stock Option within the meaning of
Section 422(b) of the Code.

Section 2.22 “Option” means an Incentive Stock Option or Nonqualified Stock
Option granted under Article V of the Plan.

Section 2.23 “Participant” means an Eligible Person to whom an Award has been
granted by the Committee under the Plan.

Section 2.24 “Plan” means the Chesapeake Energy Corporation 2003 Stock Incentive
Plan.

Section 2.25 “Restricted Stock Award” means an Award granted to an Eligible
Person under Article VI of the Plan.

Section 2.26 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present or represented and entitled
to vote at a meeting called for such purposes.

Section 2.27 “Subsidiary” shall have the same meaning set forth in
Section 424(f) of the Code.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. The Employee Compensation
Committee shall administer the Plan with respect to Non-Executive Officer
Participants, including the grant of Awards, and the Compensation Committee
shall administer the Plan with respect to Executive Officer Participants,
including the grant of Awards. Accordingly, as used in the Plan, the term
“Committee” shall mean the Employee Compensation Committee if it refers to Plan
administration affecting Non-Executive Officer Participants or the Compensation
Committee if it refers to Plan administration affecting Executive Officer
Participants. Although the Committee is generally responsible for the
administration of the Plan, the Board in its sole discretion may take any action
under the Plan that would otherwise be the responsibility of the Committee.

Unless otherwise provided in the bylaws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present shall be the valid acts of
the Committee. Any action which may be taken at a meeting of the Committee may
be taken without a meeting if all the members of the Committee consent to the
action in writing.

Subject to the provisions of the Plan and review by the Board, the Committee
shall have exclusive power to:

(a) Select the Eligible Persons to participate in the Plan.

(b) Determine the time or times when Awards will be granted.

(c) Determine the form of Award, whether an Incentive Stock Option, a
Nonqualified Stock Option or a Restricted Stock Award, the number of shares of
Common Stock subject to any Award, all the terms, conditions (including
performance requirements), restrictions and/or limitations, if any, of an Award,
including the time and conditions of exercise or vesting, and the terms of any
Award Agreement, which may include the waiver or amendment of prior terms and
conditions or acceleration of the vesting or exercise of an Award under certain
circumstances determined by the Committee. However, the Committee will not
reprice outstanding Awards.

(d) Determine whether Awards will be granted singly or in combination.

(e) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan
and review by the Board, to establish, adopt, or revise such rules and
regulations and to make all such determinations relating to the Plan as it may
deem necessary or advisable for the administration of the Plan. The Committee’s
interpretation of the Plan or any Awards granted pursuant hereto and all
decisions and determinations by the Committee with respect to the Plan shall be
final, binding, and conclusive on all parties unless otherwise determined by the
Board.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

GRANT OF AWARDS

The Committee may, from time to time, grant Awards to one or more Participants,
provided, however, that:

(a) Any shares of Common Stock related to Awards which terminate by expiration,
forfeiture, cancellation or otherwise shall be available again for grant under
the Plan.

(b) Common Stock delivered by the Company upon exercise of an Option or upon
payment of an Award under the Plan may be authorized and unissued Common Stock
or Common Stock held in the treasury of the Company.

(c) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

(d) Subject to Article VII, the aggregate number of shares of Common Stock made
subject to Options and Restricted Stock Awards granted to any Employee in any
calendar year may not exceed two million shares.

ARTICLE V

STOCK OPTIONS

Section 5.1 Grant of Options. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Nonqualified Stock Options to any Eligible Persons and
Incentive Stock Options to Employees. Subject to the limitations of
Section 5.2(e), these Options may be Incentive Stock Options or Nonqualified
Stock Options, or a combination of both. Each grant of an Option shall be
evidenced by an Award Agreement executed by the Company and the Participant, and
shall contain such terms and conditions and be in such form as the Committee may
from time to time approve, subject to the requirements of Section 5.2.

Section 5.2 Conditions of Options. Each Option so granted shall be subject to
the following conditions:

(a) Exercise Price. As limited by Section 5.2(e) below, the Award Agreement for
each Option shall state the exercise price set by the Committee on the Date of
Grant. No Option shall be granted at an exercise price which is less than the
Fair Market Value of the Common Stock on the Date of Grant.

 

6



--------------------------------------------------------------------------------

(b) Form of Payment. The payment of the exercise price of an Option shall be
subject to the following:

 

  (i) The full exercise price for shares of Common Stock purchased upon the
exercise of any Option shall be paid at the time of such exercise.

 

  (ii) The exercise price shall be payable in cash (including a check acceptable
to the Committee, bank draft or money order) or by tendering, by either actual
delivery of shares or by attestation, shares of Common Stock acceptable to the
Committee and valued at Fair Market Value as of the day of exercise, or any
combination thereof, as determined by the Committee.

 

  (iii) The Committee may permit an Option granted under the Plan to be
exercised by a participant in conjunction with a broker-dealer acting on behalf
of a Participant, such broker-dealer to remit the exercise price and any
applicable withholding taxes directly to the Company, through procedures
approved by the Committee.

(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in such installments and at such times, and shall expire at such time,
as shall be provided by the Committee in the Award Agreement. Exercise of an
Option shall be by written notice stating the election to exercise in the form
and manner determined by the Committee. Every share of Common Stock acquired
through the exercise of an Option shall be deemed to be fully paid at the time
of exercise and payment of the exercise price. Upon the exercise of any Option,
the Company shall issue and deliver to the Participant who exercised the Option
a certificate representing the number of shares of Common Stock purchased
thereby.

(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company, a Subsidiary
or Affiliated Entity, or must hold Options before they may be exercised;
(iii) the minimum periods during which shares acquired upon exercise must be
held before sale or transfer shall be permitted; (iv) the maximum period that
Participants will be allowed to be inactively employed or on a leave of absence
before their vesting is suspended until they return to active employment;
(v) conditions under which such Options or shares may be subject to forfeiture;
(vi) the frequency of exercise or the minimum or maximum number of shares that
may be acquired at any one time; (vii) the achievement by the Company of
specified performance criteria; and (viii) protection of business matters.

(e) Special Restrictions Relating to Incentive Stock Options. Options issued in
the form of Incentive Stock Options shall only be granted to Employees of the
Company or a Subsidiary and not to Employees of an Affiliated Entity unless such
entity is classified as a “disregarded entity” of the Company or the applicable
Subsidiary under the Code. In

 

7



--------------------------------------------------------------------------------

addition to being subject to all applicable terms, conditions, restrictions
and/or limitations established by the Committee, Options issued in the form of
Incentive Stock Options shall comply with the requirements of Section 422 of the
Code (or any successor Section thereto), including, without limitation, the
requirement that the exercise price of an Incentive Stock Option not be less
than 100% of the Fair Market Value of the Common Stock on the Date of Grant, the
requirement that each Incentive Stock Option, unless sooner exercised,
terminated or canceled, expire no later than 10 years from its Date of Grant,
and the requirement that the aggregate Fair Market Value (determined on the Date
of Grant) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan of the Company or any Subsidiary) not exceed
$100,000. Incentive Stock Options which are in excess of the applicable $100,000
limitation will be automatically recharacterized as Nonqualified Stock Options
as provided under Section 5.3 of this Plan. No Incentive Stock Options shall be
granted to any Employee if, immediately before the grant of an Incentive Stock
Option, such Employee owns more than 10% of the total combined voting power of
all classes of stock of the Company or its Subsidiaries (as determined in
accordance with the stock attribution rules contained in Sections 422 and 424(d)
of the Code). Provided, the preceding sentence shall not apply if, at the time
the Incentive Stock Option is granted, the exercise price is at least 110% of
the Fair Market Value of the Common Stock subject to the Incentive Stock Option,
and such Incentive Stock Option by its terms is exercisable no more than five
years from the date such Incentive Stock Option is granted.

(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock issued upon the exercise of Options will be used for general
corporate purposes.

(g) Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option prior to the
purchase of such share of Common Stock by exercise of the Option.

Section 5.3 Options Not Qualifying as Incentive Stock Options. With respect to
all or any portion of any Option granted under this Plan not qualifying as an
“incentive stock option” under Section 422 of the Code, such Option shall be
considered a Nonqualified Stock Option granted under this Plan for all purposes.
Further, this Plan and any Incentive Stock Options granted hereunder shall be
deemed to have incorporated by reference all the provisions and requirements of
Section 422 of the Code (and the Treasury Regulations issued thereunder)
necessary to ensure that all Incentive Stock Options granted hereunder shall be
“incentive stock options” described in Section 422 of the Code. Further, in the
event that the $100,000 limitation contained in Section 5.2(e) herein is
exceeded in any Incentive Stock Option granted under this Plan, the portion of
the Incentive Stock Option in excess of such limitation shall be treated as a
Nonqualified Stock Option under this Plan subject to the terms and provisions of
the applicable Award Agreement, except to the extent modified to reflect
recharacterization of the Incentive Stock Option as a Nonqualified Stock Option.

 

8



--------------------------------------------------------------------------------

Section 5.4 Nonassignability. Options are not transferable otherwise than by
will or the laws of descent and distribution. Any attempted transfer,
assignment, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, any Option contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, and may, at the sole discretion of the Committee, result
in forfeiture of the Option involved in such attempt.

ARTICLE VI

RESTRICTED STOCK AWARDS

Section 6.1 Grant of Restricted Stock Awards. The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant a Restricted Stock Award to any Eligible Person.
Restricted Stock Awards shall be awarded in such number and at such times during
the term of the Plan as the Committee shall determine. Each Restricted Stock
Award may be evidenced in such manner as the Committee deems appropriate,
including, without limitation, a book-entry registration or issuance of a stock
certificate or certificates into escrow until the restrictions associated with
such Award are satisfied, and by an Award Agreement setting forth the terms of
such Restricted Stock Award.

Section 6.2 Conditions of Restricted Stock Awards. The grant of a Restricted
Stock Award shall be subject to the following:

(a) Restriction Period. Each Restricted Stock Award shall require the holder to
remain in the employment of the Company, a Subsidiary, or an Affiliated Entity
for a prescribed period (a “Restriction Period”). The Committee shall determine
the Restriction Period or Periods that shall apply to the shares of Common Stock
covered by each Restricted Stock Award or portion thereof. In addition to any
time vesting conditions determined by the Committee, Restricted Stock Awards may
be subject to the achievement by the Company of specified performance criteria
based upon the Company’s achievement of target levels of earnings per share,
share price, net income, cash flows, reserve additions or replacements,
production volume, finding and operating costs, drilling results, acquisitions
and divestitures, risk management activities, return on equity, and/or total or
comparative shareholder return, or other individual criteria as determined by
the Committee. At the end of the Restriction Period, assuming the fulfillment of
any other specified vesting conditions, the restrictions imposed by the
Committee shall lapse with respect to the shares of Common Stock covered by the
Restricted Stock Award or portion thereof.

(b) Restrictions. The holder of a Restricted Stock Award may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the shares of Common
Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Committee shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing the shares of Common Stock subject to the Restricted Stock Award to
give appropriate notice of such restrictions.

 

9



--------------------------------------------------------------------------------

(c) Shareholder Rights. During any Restriction Period, the Committee may, in its
discretion, grant to the holder of a Restricted Stock Award all or any of the
rights of a shareholder with respect to the shares, including, but not by way of
limitation, the right to vote such shares and to receive dividends. If any
dividends or other distributions are paid in shares of Common Stock, all such
shares shall be subject to the same restrictions on transferability as the
shares of Common Stock subject to the Restricted Stock Award with respect to
which they were paid.

ARTICLE VII

STOCK ADJUSTMENTS

Subject to the provisions of Article IX of this Plan, in the event that the
shares of Common Stock, as presently constituted, shall be changed into or
exchanged for a different number or kind or shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, stock split, combination of
shares or otherwise), or if the number of such shares of Common Stock shall be
increased through the payment of a stock dividend, then there shall be
substituted for or added to each share available under and subject to the Plan
as provided in Section 1.3 hereof, and each share then subject or thereafter
subject or which may become subject to Awards under the Plan, the number and
kind of shares of stock or other securities into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be exchanged
or to which each such share shall be entitled, as the case may be, on a fair and
equivalent basis in accordance with the applicable provisions of Section 424 of
the Code; provided, however, in no such event will such adjustment result in a
modification of any Award as defined in Section 424(h) of the Code. In the event
there shall be any other change in the number or kind of the outstanding shares
of Common Stock, or any stock or other securities into which the Common Stock
shall have been changed or for which it shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the shares available under and subject to the Plan, or
in any Award theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination, except that no
adjustment of the number of shares of Common Stock available under the Plan or
to which any Award relates that would otherwise be required shall be made unless
and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease of at least 1% of the
number of shares of Common Stock available under the Plan or to which any Award
relates immediately prior to the making of such adjustment (the “Minimum
Adjustment”). Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment together
with other adjustments required by this Article VII and not previously made
would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Article VII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Award immediately prior to exercise or settlement of such Award.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL

Section 8.1 Amendment or Termination of Plan. The Board may suspend or terminate
the Plan at any time. In addition, the Board may, from time to time, amend the
Plan in any manner, but may not adopt any amendment without Shareholder Approval
if (i) the amendment relates to Incentive Stock Options and Section 422 of the
Code requires Shareholder Approval of such amendment, or (ii) in the opinion of
counsel to the Company, Shareholder Approval is required by any federal or state
laws or regulations or the rules of any stock exchange on which the common stock
may be listed.

Section 8.2 Acceleration of Awards on Death, Disability or Other Special
Circumstances. With respect to (i) a Participant who terminates employment due
to a Disability, (ii) the personal representative of a deceased Participant, or
(iii) any other Participant who terminates employment upon the occurrence of
special circumstances (as determined by the Committee), the Committee, in its
sole discretion, may permit the purchase of all or any part of the shares
subject to any unvested Option or waive the vesting requirements of a Restricted
Stock Award on the date of the Participant’s termination of employment due to a
Disability, death or special circumstances, or as the Committee otherwise so
determines. With respect to Options which have already vested at the date of
such termination or the vesting of which is accelerated by the Committee in
accordance with the foregoing provision, the Participant or the personal
representative of a deceased Participant shall have the right to exercise such
vested Options within such period(s) as the Committee shall determine.

Section 8.3 Withholding Taxes. A Participant must pay in cash to the Company the
amount of taxes required to be withheld by law upon the exercise of an Option.
Required withholding taxes associated with a Restricted Stock Award must also be
paid in cash unless the Committee permits a Participant to pay the amount of
taxes required by law to be withheld from a Restricted Stock Award by directing
the Company to withhold from any Award the number of shares of Common Stock
having a Fair Market Value on the date of vesting equal to the amount of
required withholding taxes.

Section 8.4 Certain Additional Payments by the Company. The Committee may, in
its sole discretion, provide in any Award Agreement for certain payments by the
Company in the event that acceleration of vesting of any Award under the Plan is
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, interest and
penalties, collectively, the “Excise Tax”). An Award Agreement may provide that
the Participant shall be entitled to receive a payment (a “Gross-Up Payment”) in
an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such acceleration of
vesting of any Award.

Section 8.5 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Awards hereunder.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Plan to the contrary, the Company
shall have no obligation to issue or deliver certificates representing shares of
Common Stock evidencing Awards prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the listing of such shares on any exchange on which the Common Stock may be
listed; and

(c) the completion of any registration or other qualification of such shares
under any state or federal law or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

Section 8.6 Right to Continued Employment. Participation in the Plan shall not
give any Participant any right to remain in the employ of the Company, a
Subsidiary or an Affiliated Entity. Further, the adoption of this Plan shall not
be deemed to give any Employee or Consultant or any other individual any right
to be selected as a Participant or to be granted an Award.

Section 8.7 Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

Section 8.8 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

Section 8.9 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable federal law.

ARTICLE IX

ACCELERATION OF AWARDS UPON CORPORATE EVENT

If the Company shall, pursuant to action by the Board, at any time propose to
dissolve or liquidate or merge into, consolidate with, or sell or otherwise
transfer all or substantially all of its assets to another corporation and
provision is not made pursuant to the terms of such transaction for the
assumption by the surviving, resulting or acquiring corporation of outstanding
Options under the Plan, or for the substitution of new awards therefor, the
Committee shall cause written notice of the proposed transaction to be given to
each Participant no less than forty days prior to the anticipated effective date
of the proposed transaction, and the Participant’s Award shall

 

12



--------------------------------------------------------------------------------

become 100% vested. Prior to a date specified in such notice, which shall be not
more than 10 days prior to the anticipated effective date of the proposed
transaction, each Participant shall have the right to exercise his or her Option
to purchase any or all of the Common Stock then subject to such Option or to
receive the shares subject to any unvested Restricted Stock Award, free of any
restrictions. Each Participant, by so notifying the Company in writing, may, in
exercising his or her Option, condition such exercise upon, and provide that
such exercise shall become effective immediately prior to the consummation of
the transaction, in which event such Participant need not make payment for the
Common Stock to be purchased upon exercise of such Option until five days after
receipt of written notice by the Company to such Participant that the
transaction has been consummated. If the transaction is consummated, each
Option, to the extent not previously exercised prior to the date specified in
the foregoing notice, shall terminate on the effective date such transaction is
consummated. If the transaction is abandoned, (i) any Common Stock not purchased
upon exercise of such Option shall continue to be available for purchase in
accordance with the other provisions of the Plan and (ii) to the extent that any
Option not exercised prior to such abandonment and any Restricted Stock Award
shall have vested solely by operation of this Article IX, such vesting shall be
deemed voided as of the time such acceleration otherwise occurred pursuant to
Article IX, and the vesting schedule set forth in the Participant’s Award
Agreement shall be reinstituted as of the date of such abandonment.

Upon the occurrence of a Change of Control, in the event that the provisions of
the foregoing paragraph are not already invoked, each Participant shall have the
right to exercise his or her Option to purchase any or all of the Common Stock
then subject to such Option or to receive the shares subject to any unvested
Restricted Stock Award, free of any restrictions. Each Participant, by so
notifying the Company in writing, may, in exercising his or her Option,
condition such exercise upon, and provide that such exercise shall become
effective immediately prior to the Change of Control, in which event such
Participant need not make payment for the Common Stock to be purchased upon
exercise of such Option until five days after receipt of written notice by the
Company to such Participant that the Change of Control has occurred. If the
Change of Control has occurred, each Option, to the extent not previously
exercised prior to the date specified in the foregoing notice, shall terminate
on the effective date of such Change of Control. If the Change of Control is
abandoned, (i) any Common Stock not purchased upon exercise of such Option shall
continue to be available for purchase in accordance with the other provisions of
the Plan and (ii) to the extent that any Option not exercised prior to such
abandonment and any Restricted Stock Award shall have vested solely by operation
of this Article IX, such vesting shall be deemed voided as of the time such
acceleration otherwise occurred pursuant to Article IX, and the vesting schedule
set forth in the Participant’s Award Agreement shall be reinstituted as of the
date of such abandonment.

 

13